Oliver, Presiding Judge:
This appeal for reappraisement bas been submitted for decision upon the following stipulation of counsel for the parties hereto:
It is hereby stipulated and agreed, subject to the approval of the court, that at the time of exportation of the merchandise involved herein, such or similar articles were freely offered for sale to all purchasers in the principal markets of the country from which exported, in the usual wholesale quantities and in the ordinary course of trade, for exportation to the United States, plus, when not included in such price, the cost of containers and coverings of whatever nature, and all other costs, charges, and expenses, incident to placing the merchandise in condition, packed ready for shipment to the United States, as follows:
Item No. 203/71432 at yen 13.50 per gross, packed, less inland freight.
Item No. 203/23675 at yen 38 per gross, packed, less inland freight.
It is further stipulated and agreed that there was no higher foreign value of the merchandise herein at the time of exportation, and that this ease may bo submitted on the foregoing stipulation.
On the agreed facts I find the export value, as that value is defined in section 402 (d) of the Tariff Act of 1930, to be the proper basis for the determination of the value of the merchandise here involved, and that such values are as follows: .
Item No. 203/71432 Yen 13.50 per gross, packed, less inland freight.
Item No. 203/23675 Yen 38.00 per gross, packed, less inland freight.
Judgment will be rendered accordingly.